Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request for continuation of Application 16196090, now US Patent No. 11151711. For a continuation to be applied as per the MPEP, the application discloses and claims only subject matter disclosed in prior Applications No. 16196090, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or divisional. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Applicant's submission filed on 09/27/2021 has been entered.
Claims 1-21 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 9, and 16 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 12, and 16 of US Patent 11151711. 


Patent NO 11151711
Current Application 17/486213
1. A system comprising: a light source that generates a beam of light; a stage configured to hold a semiconductor wafer in a path of the beam of light; a detector that receives the beam of light reflected from the semiconductor wafer; and a processor in electronic communication with the detector, wherein the processor is configured to report a location of a defect of interest that is common across a first layer and a second layer of the semiconductor wafer based on defect locations, wherein the first layer and the second layer are part of a series of layers on the wafer, an wherein the processor is further configured to: receive defect locations of the first layer; receive defect locations of the second layer; perform common-unique analysis thereby determining the defect locations that exist across the first layer and the second layer and determining the defect locations that are unique to one of the first layer or the second layer; and filter common events that are at a similar location on the first layer and the second layer thereby excluding the defect locations that are unique to one of the first layer or the second layer, wherein the location of the defect of interest is based on one of the common events.


7. The system of claim 1, wherein the processor is further configured to: receive a test image and a reference image for each of the defect locations on the first layer; receive a test image and a reference image for each of the defect locations on the second layer; calculate one or more attributes using a convolutional neural network operated by the processor, wherein the one or more attributes filter nuisance events and are based on the test image and the reference image for the first layer and the test image and the reference image for the second layer, and wherein the test image and the reference image for the first layer and the test image and the reference image for the second layer are used as channels; and filter nuisance events with the one or more attributes thereby determining the defect of interest.

10. A method comprising: performing a hot scan of a semiconductor wafer using a wafer inspection system to determine defect locations of a first layer and defect locations of a second layer, wherein the first layer and the second layer are part of a series of layers on the wafer; receiving, at the processor, the defect locations of the first layer; receiving, at the processor, the defect locations of the second layer; performing, using the processor, common-unique analysis thereby determining the defect locations that exist across the first layer and the second layer and determining the defect locations that are unique to one of the first layer or the second layer; filtering, using the processor, common events that are at a similar location on the first layer and the second layer thereby excluding the defect locations that are unique to one of the first layer or the second layer; and reporting, using a processor, a location of a defect of interest on the semiconductor wafer that is common across a first layer and a second layer of the semiconductor wafer based on defect locations, wherein the reporting the location of the defect of interest is based on one of the common events.
1. A system comprising: a light source that generates a beam of light; a stage configured to hold a semiconductor wafer in a path of the beam of light; a detector that receives the beam of light reflected from the semiconductor wafer; and a processor in electronic communication with the detector, wherein the processor is configured to report a location of a defect of interest that is common across a first layer and a second layer of the semiconductor wafer based on difference images, and wherein the processor is further configured to: receive a difference image of the first layer for each defect location on the first layer, wherein the difference image of the first layer is between neighboring dies on the first layer; receive a difference image of the second layer for each defect location on the second layer, wherein the difference image of the second layer is between neighboring dies on the second layer; compare the difference image of the first layer and the difference image of the second layer; and filter defects for which the difference image of the first layer and the difference image of the second layer are similar thereby determining the defect of interest.

6. A system comprising: a light source that generates a beam of light; a stage configured to hold a semiconductor wafer in a path of the beam of light; a detector that receives the beam of light reflected from the semiconductor wafer; and a processor in electronic communication with the detector, wherein the processor is configured to report a location of a defect of interest that is common across a first layer and a second layer of the semiconductor wafer based on defect attributes, and wherein the processor is further configured to: receive a test image and a reference image for each defect location on the first layer; receive a test image and a reference image for each defect location on the second layer; calculate one or more attributes using a convolutional neural network operated by the processor, wherein the one or more attributes filter nuisance events and are based on the test image and the reference image for the first layer and the test image and the reference image for the second layer, and wherein the test image and the reference image for the first layer and the test image and the reference image for the second layer are used as channels; and filter nuisance events with the one or more attributes thereby determining the defect of interest.

9. A method comprising: performing a hot scan of a semiconductor wafer using a wafer inspection system; receiving, at a processor, a difference image of a first layer for each defect location on the first layer, wherein the difference image of the first layer is between neighboring dies on the first layer; receiving, at the processor, a difference image of a second layer for each defect location on the second layer, wherein the difference image of the second layer is between neighboring dies on the second layer; comparing, using the processor, the difference image of the first layer and the difference image of the second layer; filtering, using the processor, defects for which the difference image of the first layer and the difference image of the second layer are similar thereby determining the defects of interest; and reporting, using the processor, a location of a defect of interest on the semiconductor wafer that is common across a first layer and a second layer of the semiconductor wafer based on difference images.

16. A method comprising: performing a hot scan of a semiconductor wafer using a wafer inspection system; receiving, at a processor, a test image and a reference image for each defect location on a first layer; receiving, at the processor, a test image and a reference image for each defect location on a second layer; calculating, using the processor, one or more attributes using a convolutional neural network operated by the processor, wherein the one or more attributes filter nuisance events and are based on the test image and the reference image for the first layer and the test image and the reference image for the second layer, and wherein the test image and the reference image for the first layer and the test image and the reference image for the second layer are used as channels; filtering, using the processor, nuisance events with the one or more attributes thereby determining the defect of interest; and reporting, using the processor, a location of a defect of interest on the semiconductor wafer that is common across a first layer and a second layer of the semiconductor wafer based on defect attributes.



Regarding Instant independent claims 1, 6, 9, and 16 and those of the Parent such as claims 1, 7, and 10.

     Claim 1 of the patent encompasses all the teachings of the instant claim 1 of the application. Thereby is rejected under the provisions of the nonstatutory obviousness-type double patenting rejection. under the provisions of the nonstatutory obviousness-type double patenting rejection.

Regarding claim 6 of the instant application, although the claim at issue is  not identical to claims 1 and 7 of the Patent, they are not patentably distinct from each other. Claim 1 of the patent encompasses the teachings of at least the light source, the stage, the detector and said processor wherein claim 7 of the patent further teaches the received steps, calculate and the filter step. One skill in the art would appreciate that it would have been obvious to modify the teachings of the patent 11151711 to teach the languages of the instant claim to calculate and filter said nuisance events corresponding to the test image and the reference image whereby determining the defect of interest, according to further known means to yield predictable results. Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection. 

     Claim 10 of the patent encompasses all the teachings of the instant claim 9 of the application. Thereby claim 9 is rejected under the provisions of the nonstatutory obviousness-type double patenting rejection. 

Regarding claim 16 of the instant application, although the claim at issue is  not identical to claims 10 and 7 of the Patent, they are not patentably distinct from each other. Claim 10 of the patent encompasses the teachings of at least the performed hot scan using the methods taught further in claim 7. One skill in the art would appreciate that it would have been obvious to modify the teachings of the patent 11151711 to teach the languages of the instant claim to perform said hot scan using the methods of claim 7 corresponding to the test image and the reference image whereby determining the defect of interest, according to further known means to yield predictable results. Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the disclosed prior arts (WO2017201098, 20180130199, 20160292840, 20160123898, WO2016033300, 20090080759, 20100106447) teaches the wafer inspection system to perform the hot scan of the semiconductor wafer that provides the defect locations of the first layer and the defect locations of the second layer.

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/19/2022